53 F.3d 343NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff,v.Royal N. HARDAGE;  Advance Chemical Company;  Allied-Signal,Inc.;  AT & T Technologies, Inc.;  Ashland Oil, Inc.;Atlantic Richfield Company;  Borg-Warner Corporation;  CatoOil & Grease Company;  Dal-Worth Industries, Inc.;Double-Eagle Refining Company;  Exxon Corporation;  TheFirestone Tire & Rubber Company;  Foster Feed & Seed Co.;Gencorp, Inc.;  Bull HN Information Systems, Inc.;  J.O.C.Oil Exploration Company, Inc.;  Kerr-McGee, RefiningCorporation;  L & S Bearing Company;  Magnetic Peripherals,Inc.;  Maremont Corporation;  McDonnell-Douglas Corporation;Mobil Chemical Corporation;  Nalco Chemical Company;Oklahoma National Stockyards Company;  The OklahomaPublishing Company;  Rockwell International Corporation;Texaco, Inc.;  Texas Instruments, Inc.;  Uniroyal Inc.;UOP, Inc.;  Westinghouse Electric Corporation;  WeyerhaeuserCompany;  Powell Sanitation Service, Inc.;  Samuel L.Bishkin, individually, and doing business as Eltex Chemical& Supply Company;  United States Pollution Control, Inc., Defendants,Hardage Steering Committee, Defendants-Third-PartyPlaintiffs-Appellees,v.ABCO, Inc.;  Acme Fence & Iron Co.;  Advance Packaging,Inc.;  Agnew Auto Parts Co.;  Amedco Steel, Inc.;  AmericanTrailers, Inc.;  Anthes, Inc., doing business as AnthesHi-Reach;  Arrow Tank Trucks, Inc.;  Arthur G. McKee &Company;  B & J Tank Truck Service, Inc.;  B.W. Solutions,Inc.;  Bacon Transport Company, Inc.;  Beauty CraftVanities;  Blackwell Industrial Authority;  Paul Boone,individually, and formerly doing business as Lawton PlatingCo.;  Broadway Machine & Motor Supply, Inc.;  The BucketShop;  C & H Services, Inc.;  CMI Corporation;  CentralOklahoma Equipment Corporation;  Cimarron AircraftCorporation;  Cimarron Manufacturing Company;  Cliftco Inc.;Cook Paint & Varnish Company;  Consolidated CleaningService Co;  Country Home Meat Company;  Day InternationalCorporation;  Del Paint Corporation, doing business as DelPaint Manufacturing;  Diffee Motor Company;  D-Mac Leasing,Inc.;  Drillers Engine & Supply, Inc.;  Dura-ChromeIndustries, Inc.;  Eureka Tool Company;  Ferris Resources,Inc.;  Fruehauf Corporation, doing business as HobbsTrailer;  Hobbs Trailer;  Vernon Garney, individually, anddoing business as Auto Saver;  Glidden Coating & Resins,Division of SCM Corporation;  Groendyke Transport, Inc.;Hamm & Phillips Service Company;  Industrial FabricatingCo.;  Jackie Cooper Olds-GMC Inc.;  James Bute Company;Mrs. William Jenkins, individually, and doing business asFoster Septic Tank Cleaning;  J.F. Smith & Sons, Inc.;Kelsey-Hayes Corporation, also known as Kelsey Axle & BrakesCo.;  Laidlaw Waste Systems, Inc.;  Bill Lance, anindividual;  Larry Goad & Company;  Lassiter Enterprises,Inc.;  Master Motor Rebuilders, Inc.;  Materials RecoveryEnterprises, Inc.;  McAlester Public Schools;  Bob McBroom,individually, and doing business as American FurnitureStripping;  Ray McGee, individually, and doing business asQuality Drum Service;  George McKiddie, individually, anddoing business as Capitol Grease Company;  Grease Company;Medley Material Handling, Inc.;  Metroplex Sanitation, Inc.;Mistletoe Express Service;  Morris Fixture Company;  NapkoCorporation;  Newman Bros. Trucking Company;  Noble ChemicalCorporation;  The City of Norman, Oklahoma;  NorthropWorldwide Aircraft Service, Inc.;  Oklahoma Tank Service;Oklahoma Transportation Company;  Page Industries, Inc.;Powell Electrical Manufacturing Company;  George Powell,individually, and doing business as Powell Service Company;Premier Industrial Corp., doing business as Kent Industries;RWR Steel Company;  Rabar Enterprises, Inc.;  RamTransports, Inc.;  Reliance Universal, Inc.;  S & S PlatingCompany;  Sermatech International Inc.;  SolventManufacturing Company, Inc.;  Sooner Oil Patch Services,Inc.;  Spector Red Ball, Inc.;  Steelcraft, Inc.;  Sublett &Associates, Inc.;  Sunwest Industries of Oklahoma, Inc.;Raymond Switzer, individually, and doing business as Switzer& Gypsum Lime Company;  T.I.P., Inc.;  Thermo King Sales &Service of Oklahoma, Inc.;  Triangle Engineering Company;Trigg Drilling Company, Inc.;  United Plating Works, Inc.;Victor Equipment Co.;  Waste Service, Inc.;  WelchEnterprises, Inc.;  Jim Wesley, individually, and doingbusiness as Jim's Septic Tank;  Western CommercialTransport, Inc.;  Western Uniform & Towel Service, Inc.;Westran Corporation;  Witco, Inc.;  XAL Corporation;  ThomasEngel;  A-Better Sanitation Service, Inc. Unit Parts;Reagent Chemical & Research, Inc.;  Sun Exploration & Prod.Co.;  Cameron Iron Works;  J.C. Penney Co., Inc.;  Rohm &Haas Seeds, Inc.;  Phillips Petroleum Co.;  South PrairieConstruction Co.;  The Atchison, Topeka & Santa Fe RailwayCo.;  Nordam Corp.;  National Can Corp.;  Land & MarineRental Co., formerly known as Tesoro Land & Marine RentalCo.;  The Goodyear Tire & Rubber Co.;  Crowl Machine & HeatTreating Co.;  Crane Carrier Co.;  Corning Glass Works;Delta Faucet Co.;  Occidental Chemical Corp.;  John ZinkCo.;  General Motors Corp.;  Dura-Chrome Industries, Inc.;The Dow Chemical Co., also known as Dow Industrial Serviceof the Dow Chemical Company & Brazos Oil & Gas Division ofDow Chemical Co.;  IUTS Liquidating Corp., formerly known asIndustrial Uniform & Toswell Supply, Inc.;  Clyde'sCarburetor Service, Inc.;  Amoco Production Co., formerlyknown as Pan American Petroleum;  Dover Resources, Inc.;Hudiburg Chevrolet, Inc.;  AMF Tuboscope;  Container Corp.of America;  Eason Oil Co.;  Fox-Smythe Transportation Co.;International Crystal Mfg. Co.;  Kobe, Inc.;  NelsonElectric Power Services, Inc.;  Newspaper Printing Corp.;Ryder Truck Rental, Inc.;  Southwest Electric Co.;  StarMfg. Co. of Oklahoma;  Corken International Corp., formerlyknown as Corken Pump Co.;  Glow-Lite Corp. (Artra);  GeneralElectric Co.;  Ford Motor Co.;  Conoco, Inc.;  E.I. DuPontde Nemours & Co.;  Continental Oil Co.;  Blackwell Zinc Co.,Inc. (Amax);  Day International Corp. (Electric Hose &Rubber);  Central Sales Promotion, Inc.;  The CharlesMachine Works, Inc.;  Sooner Ford Truck Sales, Inc.;  W & WSteel Co.;  Chromalloy American Corp.;  Brittain Brothers,Inc.;  Waste Management of Oklahoma, Inc.;  SermatechInternational, Inc., formerly known as Sermatel, Inc.;  ICO,Inc., formerly known as Fodco, Inc.;  Sucker Rod Service &/or Rodcore, Inc.;  Homco International, Inc., doingbusiness as A-1 Bit & Tool;  Tom Brown's Optical Service,Inc., Third-Party-Defendants,andJones-Blair Company;  The O'Brien Corporation,Third-Party-Defendants-Appellants.
No. 94-6036.
United States Court of Appeals, Tenth Circuit.
May 5, 1995.

ORDER AND JUDGMENT1
Before MOORE, BRIGHT,2 and BALDOCK, Circuit Judges.


1
Defendants Jones-Blair Company and the O'Brien Corporation appeal the district court's order enforcing a settlement agreement following our remand in United States v. Hardage, 982 F.2d 1491 (10th Cir.1993).  Additionally, Defendants appeal the district court's denial of its motion for recusal.  We exercise jurisdiction pursuant to 28 U.S.C. 1291.


2
The parties are familiar with the facts.  We review the district court's conclusions of law de novo, Eastern Investment Corp. v. United States, 49 F.3d 651, 653 (10th Cir.1995), and findings of fact for clear error.  Ayala v. United States, 49 F.3d 607, 613 (10th Cir.1995).  Additionally, we review the district court's denial of a motion to recuse for an abuse of discretion.  Hinman v. Rogers, 831 F.2d 937, 938 (10th Cir.1987).


3
We have reviewed the briefs of the parties and the record on appeal.  Based upon our review of the record and the applicable legal principles, we conclude the district court did not commit reversible error by:  (1) concluding the parties entered into a settlement agreement, and (2) enforcing that settlement agreement.  Additionally, we conclude the district court did not abuse its discretion in denying Defendant's motion to recuse.

AFFIRMED.3


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 The Honorable Myron H. Bright, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation


3
 Defendant's motion to strike Plaintiff's Fed.R.App.P. 28(j) submission is granted